DETAILED ACTION
	This is a non-final action on the merits.  The U.S. Patent and Trademark Office has received claims 1-15 in application number 16/652,695.  Claims 1-15 are pending and have been examined on the merits.

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation – 35 U.S.C. 112(f)
	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
	As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
	Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
	Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
	Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
	Claim 1 recites to the placeholder term unit and the linking phrase configured to:
	the transaction selection device comprising: 
		a receiving unit, configured to receive the plurality of non-confirmed transactions;
		a classification unit, configured to classify the plurality of non-confirmed transactions based on at least one criterion;
		and a selection unit, configured to select the at least one transaction from the plurality of non-confirmed transactions based on a classification of the classification unit , wherein a number of transactions selected by the selection unit is smaller than the plurality of non-confirmed transactions;
Claim 1 (emphasis to 3-prong elements).  Considering the representative first limitation—the term unit is a generic placeholder for structure (Prong A), which is linked to the recited function receive the plurality of non-confirmed transactions, by the linking phrase configured to (Prong B).  The placeholder term unit is not modified by any by sufficient structure, material, or acts for performing the claimed function (Prong C).  This analysis hold for each emphasized limitation in claim 11: each limitation recites to a unit (Prong A), the linking phrase configured to (Prong B), and none of the recited functions modify the placeholder term with respect to structure (Prong C).  Therefore the recitation in claim 1 to a unit, configured to, satisfies the three-prong test of MPEP 2181, and thus is interpreted in accordance with 35 U.S.C. 112(f).
	Claim 8 additionally invokes 35 U.S.C. 112(f) by reciting to a unit, configured to, and invoking the recited classification unit of the transaction device in claim 1:
8. 		The transaction selection device according to claim 1, wherein the classification unit is configured to classify the plurality of non-confirmed transactions based on a weighting of at least a first criterion and a second criterion. 
Claim 8 satisfies the three-prong test, as recited at claim 1.  Therefore claim 8 is interpreted in accordance with 35 U.S.C. 112(f).  

Claim Rejections - 35 USC § 112(a)
	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

	Claims 1-10 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the Specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
.	Regarding claims 1-10, the claims lack adequate written description to support the placeholder term unit because the term unit is interpreted as a placeholder for structure in accordance with 35 U.S.C. 112(f), and the Specification contains insufficient description of the unit that would link it to the corresponding structure required to perform the claimed functions..  A means- (or step-) plus-function limitation that is found to be indefinite under 35 U.S.C. 112(b) based on failure of the Specification to disclose the corresponding structure, material or act that performs the entire claimed function also lacks adequate written description.  MPEP 2181 IV.  
	Therefore claims 1-10 lack adequate written description and claims 11-20 stand rejected under 35 U.S.C. 112(a).

Claim Rejections - 35 USC § 112(b)
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

	Claims 1-10 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  A claim is indefinite when it contains words or phrases whose meaning is unclear.
I.	The recitation to unit in independent claim 1 was found under the three-prong test of MPEP 2181 to be interpreted as a placeholder for structure under 35 U.S.C. 112(f).  Thus, the written description must disclose the corresponding structure, material, or acts for each claimed function performed by the unit, and to clearly link the structure, material, or acts to the claimed functions.  See MPEP 2181 III (“To satisfy the definiteness requirement under 35 U.S.C. 112(b) the written description must clearly link or associate the corresponding structure, material, or acts to the claimed function.”).
	Claim 1 recites to a receiving unit, configured to receive the plurality of non-confirmed transactions, which interpreted in accordance with 35 U.S.C. 112(f).  The function to receive the plurality of non-confirmed transactions is a function “where any general-purpose computer without any special programming can perform the function that an algorithm need not be disclosed.”  See MPEP 2181 II.B.  However, the Specification provides no written description of a unit that would confer any structure to permit the interpretation that a unit is a generic computer.  The unit is only described in so far as the functions it performs and as included in a transaction device according to Fig. 2.  See Spec. at 0059-62.  The fact that each unit is depicted in Fig. 2 as a solid black line box, contained within the solid black lines of the labeled transaction device, does not resolve whether these units have sufficient structure to execute the claimed functions.   Therefore the recitation to a receiving unit, configured to receive, as interpreted in accordance with 35 U.S.C. 112(f), renders claim 1 indefinite.
	Claim 1 further recites to the functions: a classification unit, configured to classify the plurality of non-confirmed transactions based on at least one criterion; and a selection unit, configured to select the at least one transaction from the plurality of non-confirmed transactions based on a classification of the classification unit , wherein a number of transactions selected by the selection unit is smaller than the plurality of non-confirmed transactions.  Each of these recited functions of select and classify require special programming to execute and the Specification provides the requisite written description of such special programming.  See Spec. at 0061-62.  Notwithstanding, the Specification still provides no written description of a unit that would permit the interpretation that a unit is a computer of any kind with the requisite structure to implement the method.  Therefore the recitation to a receiving unit, configured to classify and a selection unit, configured to select, as interpreted in accordance with 35 U.S.C. 112(f), renders claim 1 indefinite.
	Claim 8 is rendered indefinite for reciting: The transaction selection device according to claim 1, wherein the classification unit is configured to classify the plurality of non-confirmed transactions.  For the same reasons described above, the unit is configured to classify function is found indefinite as a special purpose computer function, in accordance with its interpretation under 35 U.S.C. 112(f), that lacks adequate written description for the computer structure required to implement it.
	Therefore claims 1-10 stand rejected under 35 U.S.C. 112(b).

Claim Rejections 35 U.S.C. 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
	Claims 1-9, 11, 12, 14, and 15 are rejected under 35 U.S.C. 102(a)(2) as anticipated by pre-grant publication US 20200074424 A1 (hereinafter “MOTYLINSKI”).  

	Regarding claim(s) 1 MOTYLINSKI discloses:
1		A transaction selection device configured to select at least one transaction from a plurality of non-confirmed transactions for creating a new block of a distributed database, the transaction selection device comprising: 
MOTYLINSKI at Fig.2, 0062 (disclosing the transaction selection device as a node of a blockchain network having a validation module 202, confirmation module 204, and transaction allocation unit 206, connected to processors 208).
1.1		a receiving unit, configured to receive the plurality of non-confirmed transactions;
MOTYLINSKI at 0062, Fig. 2 (disclosing the block-level validation stage 202 as receiving non-confirmed transactions in an incoming new block and running an initial check of block-level criteria) (“The process 200 includes a block-level validation stage 202, at which an incoming new block is tested against block-level criteria.”); MOTYLINSKI at 0030 (further describing the non-confirmed transactions  as un-confirmed transactions) (“To assemble a block, a miner will build the block as a set of transactions from the pool of unconfirmed transactions (the ‘mempool’).”).
1.2		a classification unit, configured to classify the plurality of non-confirmed transactions based on at least one criterion;
MOTYLINSKI at 0063 (disclosing the non-confirmed transactions evaluated individually in the confirmation module 204) (“The process 200 further includes a UTXO uniqueness confirmation module 204, which evaluates whether each of the inputs, i.e. each UTXO, to a transaction in the new block is unique. . . . If the same UTXO appears more than once as an input in the new block, it indicates a potential double-spending problem and violates the UTXO uniqueness criteria.”).
1.3		and a selection unit, configured to select the at least one transaction from the plurality of non-confirmed transactions based on a classification of the classification unit , wherein a number of transactions selected by the selection unit is smaller than the plurality of non-confirmed transactions-;
[0064] Assuming that the new block does not get rejected, i.e. that all the UTXO inputs are unique, then the individual transactions are allocated among a set of parallel processors 208 by a transaction allocation unit 206. The transaction allocation unit 206 may employ any one of a number of possible allocation schemes for dividing the transactions in the block amongst the individual processors 208. In some instances, the allocation scheme may be aimed at load balancing. The allocation may be characterized as “job shop scheduling” where a set of jobs having varying processing times is allocated among a set of machines/processors 208 each having its own processing capacity or power, while trying to minimize the length of the longest processing time among the processors 208. Further example details are provided below.
MOTYLINSKI at 0064 (disclosing the transaction allocation unit of the node performing an allocation of the received, un-confirmed transactions, based on a “job shop scheduling” classification in accordance with the processing capacity or power).
1.4		wherein the selection unit is configured to provide the at least one non- confirmed transaction for a creation of the new block of a-the distributed database. 
MOTYLINSKI at 0065 (“The individual processors 208 validate the transactions that have been allocated to them against transaction-level validation criteria. . . . Each processor 208 outputs a result confirming the validity of its allocated transactions, and the results are added to confirm that all the transactions in the block are valid.”); MOTYLINSKI at 0066 (“Note that the block-level criteria are shown in the example process 200 as being tested first; however, it will be appreciated that the block-level validation stage 202 may occur after the transaction-level validation testing or, in some instances, in parallel with the transaction-level validation testing.”).
	Therefore independent claim(s) 1 is anticipated by MOTYLINSKI.

	Regarding claim(s) 2 MOTYLINSKI discloses:
2		The transaction selection device according to claim 1, wherein the at least one criterion refers to a transaction specific due date. 
MOTYLINSKI at 0041-46 (disclosing the transaction as due to process when the nLockTime is satisfied) (“Specific examples of transaction-level criteria, based on the Bitcoin protocol, include: . . . nLockTime is less than or equal to INT_MAX”).  
	Therefore claim(s) 2 is anticipated by MOTYLINSKI.

	Regarding claim(s) 3 MOTYLINSKI discloses:
3		The transaction selection device according to claim 1, wherein the at least one criterion refers to a computing complexity of the respective transaction 
MOTYLINSKI at 0075 (“[T]he allocation of transactions among processors is based on the number of processors and the number of transactions, without regard to differences in processor demand and/or capacity. However, to better balance the processing load among the available processors, in some implementations the node may take into account the complexity of the transaction and, in particular, the complexity of validating each transaction. One such measure of (or proxy for) processing load is the number of scripting operations involved in the transaction.”).
	Therefore claim (s) 3 is anticipated by MOTYLINSKI.

	Regarding claim(s) 4 MOTYLINSKI discloses:
4		The transaction selection device according to claim 1, wherein the at least one criterion refers to a priority information attributed to the respective transaction. 
MOTYLINSKI at 0079 (disclosing the job scheduling as prioritizing transactions requiring high processing power and high processing time to specific processors) (“The scheduling scheme S distributes the list of transaction validations {c.sub.j}, 0≤j<n among the CPUs. This problem is known as job shop scheduling: n jobs {J.sub.1, J.sub.2, . . . J.sub.n} of varying processing times need to be scheduled on N machines with varying processing power, while trying to minimize the total length of the schedule U (makespan), i.e. the time it takes for the parallel processing to be completed.”).
	Therefore claim(s) 4 is anticipated by MOTYLINSKI.

	Regarding claim(s) 5 MOTYLINSKI discloses:
5		The transaction selection device according to claim 4, wherein the priority information corresponds to financial expenses for operating the at least one transaction 
MOTYLINSKI at 0014 (“In some example implementations, allocating includes determining a processing cost associated with each transaction and allocating the transactions to load balance the processing cost among the two or more parallel processors.”).
	Therefore claim(s) 5 is anticipated by MOTYLINSKI.

	Regarding claim(s) 6 MOTYLINSKI discloses:
6		The transaction selection device according to claim 1, wherein the at least one criterion is controlled by a user input. 
[0078] To prevent some forms of attack on the computational resources of the node, a threshold T can be set. If c.sub.j>T for any transaction j, the node can determine that is will not validate the block. The value of T may be made directly proportional to the computational power of an individual processing unit in the local validation node, measured in hertz or instructions per second.
MOTYLINSKI at 0078
	Therefore claim(s) 6 is anticipated by MOTYLINSKI.

	Regarding claim(s) 7 MOTYLINSKI discloses:
7		The transaction selection device according to claim 1, further configured to: determine a computing complexity for an operation of the selected at least one transaction wherein a proof of work effort of the new block ' of a-the distributed database is configured to determine the computing complexity. 
[0030] As noted above, mining nodes (“miners”) compete in a race to create the next block in the blockchain. To assemble a block, a miner will build the block as a set of transactions from the pool of unconfirmed transactions (the “mempool”). It then attempts to complete a proof of work with respect to the block it has assembled. If it manages to complete the proof of work prior to receiving notice that any other miner has succeeded in generating a block and completing its proof of work, then the miner propagates its block by sending it to peer nodes on the network. Those nodes validate the block and then send it further on in the network to other nodes. If the miner receives notice that another block has been completed prior to finishing its own proof of work, then the miner abandons its efforts and begins trying to build the next block.
MOTYLINSKI at 0030
	Therefore claim(s) 7 is anticipated by MOTYLINSKI.

	Regarding claim(s) 8 MOTYLINSKI discloses:
8		The transaction selection device according to claim 1, wherein the classification unit is configured to classify the plurality of non-confirmed transactions based on a weighting of at least a first criterion and a second criterion. 
MOTYLINSKI at 0076-77 (“In another example, a different weight w can be assigned to different script operations. . . . Therefore, the overall cost c.sub.j for the validation of transaction j is defined as sum of its M individual weighted script operations. The weights w.sub.j may be hard-coded based on the complexity of scripting operations prescribed or defined by the applicable blockchain protocol.”) (equations omitted).
	Therefore claim(s) 8 is anticipated by MOTYLINSKI.

	Regarding claim(s) 9 MOTYLINSKI discloses:
9		The transaction selection device according to claim 8, wherein the weighting of at least the first criterion and the second criterion is controlled by a user input. 
[0078] To prevent some forms of attack on the computational resources of the node, a threshold T can be set. If c.sub.j>T for any transaction j, the node can determine that is will not validate the block. The value of T may be made directly proportional to the computational power of an individual processing unit in the local validation node, measured in hertz or instructions per second.
MOTYLINSKI at 0078 (disclosing the “threshold T can be set” where the criterion is the computational power of the processor for a node).
	Therefore claim(s) 9 is anticipated by MOTYLINSKI.

	Regarding claim(s) 11 MOTYLINSKI discloses:
11		A distributed database system, comprising a network;
11.1		at least one node connected to the network;
 Reference will first be made to FIG. 1 which illustrates, in block diagram form, an example blockchain network 100 associated with a blockchain. The blockchain network is a peer-to-peer open membership network which may be joined by anyone, without invitation or without consent from other members. Distributed electronic devices running an instance of the blockchain protocol under which the blockchain network 100 operates may participate in the blockchain network 100. Such distributed electronic devices may be referred to as nodes 102.
MOTYLINSKI at Fig .1, 0025.
11.2		and the transaction selection device according to claim 1. 
MOTYLINSKI at 0062 (“Reference is now made to FIG. 2, which diagrammatically shows a simplified example of a block-validation process 200 in a node of a blockchain network.”).
	Therefore claim(s) 11 is anticipated by MOTYLINSKI.

	Regarding claim(s) 12 MOTYLINSKI discloses:
12		The distributed database system according to claim 11, wherein the transaction selection device is implemented in the at least one node. 
MOTYLINSKI at 0062 (“Reference is now made to FIG. 2, which diagrammatically shows a simplified example of a block-validation process 200 in a node of a blockchain network.”).
	Therefore claim(s) 12 is anticipated by MOTYLINSKI.

	Regarding claim(s) 14 MOTYLINSKI discloses:
14		A method for selecting at least one transaction from a plurality of non-confirmed transactions for creating a new block of a distributed database , the method comprising: 
14.1		receiving the plurality of non-confirmed transactions;
MOTYLINSKI at 0062, Fig. 2 (disclosing the block-level validation stage 202 as receiving non-confirmed transactions in an incoming new block and running an initial check of block-level criteria) (“The process 200 includes a block-level validation stage 202, at which an incoming new block is tested against block-level criteria.”); MOTYLINSKI at 0030 (further describing the non-confirmed transactions  as un-confirmed transactions) (“To assemble a block, a miner will build the block as a set of transactions from the pool of unconfirmed transactions (the ‘mempool’).”).
14.2		classifying the plurality of non-confirmed transactions based on at least one criterion;
MOTYLINSKI at 0063 (disclosing the non-confirmed transactions evaluated individually in the confirmation module 204) (“The process 200 further includes a UTXO uniqueness confirmation module 204, which evaluates whether each of the inputs, i.e. each UTXO, to a transaction in the new block is unique. . . . If the same UTXO appears more than once as an input in the new block, it indicates a potential double-spending problem and violates the UTXO uniqueness criteria.”).
14.3		and selecting the at least one transaction from the plurality of non- confirmed transactions based on a classification, wherein a number of transactions selected by the selection unit is smaller than the plurality of non-confirmed transactions;
MOTYLINSKI at 0064 (disclosing the transaction allocation unit of the node performing an allocation of the received, un-confirmed transactions, based on a “job shop scheduling” classification in accordance with the processing capacity or power) (“[The individual transactions are allocated among a set of parallel processors 208 by a transaction allocation unit 206. The transaction allocation unit 206 may employ any one of a number of possible allocation schemes for dividing the transactions in the block amongst the individual processors 208.”).
14.4		wherein the at least one non-confirmed transaction for a creation of the new block of the distributed database is provided by the selecting.
MOTYLINSKI at 0065 (“The individual processors 208 validate the transactions that have been allocated to them against transaction-level validation criteria. . . . Each processor 208 outputs a result confirming the validity of its allocated transactions, and the results are added to confirm that all the transactions in the block are valid.”); MOTYLINSKI at 0066 (“Note that the block-level criteria are shown in the example process 200 as being tested first; however, it will be appreciated that the block-level validation stage 202 may occur after the transaction-level validation testing or, in some instances, in parallel with the transaction-level validation testing.”).
	Therefore claim(s) 14 is anticipated by MOTYLINSKI.

	Regarding claim(s) 15 MOTYLINSKI discloses:
15		The method of claim 14, which is performed by a transaction selection device .
MOTYLINSKI at Fig.2, 0062 (disclosing the transaction selection device as a node of a blockchain network having a validation module 202, confirmation module 204, and transaction allocation unit 206, connected to processors 208).
	Therefore claim(s) 15 is anticipated by MOTYLINSKI.

Claim Rejections 35 U.S.C. 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claims 10 is rejected under 35 U.S.C. 103 as being unpatentable over MOTYLINSKI in view of pre-grant publication US 20180130130 A1 ( “DECHU”).  

	Regarding claim(s) 10, MOTYLINSKI discloses The transaction selection device according to claim 1.  However, MOTYLINSKI does not explicitly disclose that the transaction selection device is configured for operation in an energy supply system.
	DECHU discloses: The transaction selection device according to claim 1
10		which is configured for operation in an energy supply system. 
[0022] FIG. 1B illustrates a network configuration 100 represented as a network cloud, which could be an enterprise network, the Internet, a private network, etc. The network includes a series of network nodes 122, 124, 126 and 128, which may be many different types of computing devices operating on the network and communicating over the network. The network may be an autonomous peer-to-peer energy monitoring network, which employs energy meter devices 111 and 113 as devices which perform one or more of monitor energy usage of nodes on the network, communication between nodes on the network, an amount of data access to servers, etc. The number of network nodes and metering devices may vary depending on the size of the network. A blockchain network configuration 130 may be used to store the transactions being conducted and processed by the network. The blockchain transactions may include audit network performance metrics, energy usage data, network usage data, etc.
DECHU at 0022 (disclosing network nodes in communication with energy meters on a blockchain network so that the energy supply usage monitored by the network nodes is the basis for transactions validated in the blockchain network).  
	MOTYLINSKI discloses the transaction device as a node, a device connected to the blockchain network, that receives unconfirmed transactions, classifies the transactions in accordance with their computational complexity, and allocates those transactions based on the classification.  DECHU is analogous art to MOTYLINSKI as it discloses a node on a blockchain network that stores, conducts, and validates transactions, but does so in accordance with a peer-to-peer energy monitoring network.  It would have been obvious to a person having ordinary skill in the art (“PHOSITA”) before the effective filing date of the claimed invention that the device of MOTYLINSKI could receive, classify, and select transactions corresponding to energy supply transactions, because this modification of the transaction data is non-functional and descriptive, such that the known techniques of selecting transactions for block validation in a blockchain network can be conducted on the similar devices of MOTYLINSKI and DECHU to a predictable result.
	Therefore claim(s) 10 is rendered obvious by MOTYLINSKI in view of DECHU.

	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over MOTYLINSKI in view of pre-grant publication US 20180109541 A1 ( GLEICHAUF”).  
	Regarding claim(s) 13, MOTYLINSKI discloses The distributed database system according to claim 12. 
		wherein the transaction selection device is implemented outside the at least one node
MOTYLINSKI at 0062, Figs.1-2 (disclosing a blockchain network with a plurality of nodes where the transaction selection device of Fig. 2 is just one node of the plurality of nodes connected to the network).
	However, MOTYLINSKI does not explicitly disclose wherein the transaction selection device is adapted within the distributed database system to operate as a network gatekeeper.
	GLEICHAUF discloses:
13		wherein the transaction selection device is implemented outside the at least one node and is adapted within the distributed database system to operate as a network gatekeeper. 
[0027] As also seen, OSS 110 may comprise, for example, a blockchain scheduler that may be used, at least in part, to schedule and/or prioritize various tasks, such as transactions into blocks, blocks to be validated for addition to a blockchain, etc., match these or like tasks to currently available resources and/or constraints (e.g., network-related, etc.), or the like. 
GLEICHAUF at 0027 (disclosing a transaction scheduler outside the least one node); GLEICHAUGF at 0051 (disclosing the transaction scheduler server device as creating or assigning the network gatekeeper) (“As was indicated, a node-related identity may, for example, be created and/or assigned by and/or for an MSP or other suitable party . . . . . One or more other nodes on a network may comprise, for example, a server device (e.g., an OSS, etc.), a gateway device, a transaction processor”).
	MOTYLINSKI discloses the transaction device as a node, a device connected to the blockchain network, that receives unconfirmed transactions, classifies the transactions in accordance with their computational complexity, and allocates those transactions based on the classification.  GLEICHAUF is analogous art to MOTYLINSKI as it discloses a node on a blockchain network that acts a transaction scheduler: stores, conducts, and validates transactions, but does so as a server connected to the blockchain network that, like the device of MOTYLINSKI, allocates transactions but does not validate blocks itself.  It would have been obvious to a person having ordinary skill in the art (“PHOSITA”) before the effective filing date of the claimed invention that the device of MOTYLINSKI could receive, classify, and select transactions while not validating blocks on the network, and acting as a network gatekeeper, because this modification of the transaction device does not impact or effect the performance of its receive, classify, and select functions, such that the transaction device of MOTYLINSKI can be modified to perform the additional gateway keeper function of GLEICHAUF, to a predictable result.
	Therefore claim(s) 13 is rendered obvious by MOTYLINSKI in view of GLEICHAUF.

Relevant Prior Art Not Relied Upon
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
KHETERPAL US 20160125040 A1 
[0061] During mining operations, a device collects a set of transactions that have not already been recorded in block chain 200. The mining circuitry may identify the last (most recently recorded) block in block chain 200. The mining circuitry may subsequently generate a new block 150 from the set of transactions such that the new block includes an identifier 164 that identifies the last block of block chain 200 and solves the cryptographic puzzle of the cryptocurrency protocol used by the block chain.
DILLENBERGER US 20170212781 A1 
[0036] Next logic 342 in the server 304 includes settable criteria, such as, a period of time, a number of transactions received in the request, or a combination of both are used determine first how many transactions go into a new block. The logic 342 is used to divide the plurality of transactions for the new block 318 into a set of two or more independent tasks. These independent tasks are identified based on the DAG 330, 364. The independent tasks are identified to be capable of execution in parallel.
REED US 20220370108 A1 
[0022] In embodiments, computing by each of the at least some of the non-minting software agents, the respective independent instance of the first electronic ledger portion comprises: accessing transaction parameters for a plurality of digital asset transactions from the respective second tamper-evident log of the respective non-minting software agent; determining a subset of the plurality of digital asset transactions that are unverified pending digital asset transactions for which respective indications of respective transaction validity have not been received from the first minting software agent; computing the respective independent instance of the first electronic ledger portion according to a programmed minting process.[0061] Gateway nodes 108 may be access points used by wallet nodes or other full nodes to communicate (e.g., transmit and/or receive data) with a digital asset network, such as other nodes in a digital asset network. For example, a wallet client 112 running on a user device 110 may transmit digital asset transaction details or parameters to one or more gateways 108, which may be nearby gateways. The gateways 108 may relay the data to one or more super peer computing nodes 102. The gateways 108 comprise one or more servers, which may be robust and/or secure access points, designed to be resistant to attacks, such as distributed denial of service attacks.
M. Mylrea and S. N. G. Gourisetti, "Blockchain: A path to grid modernization and cyber resiliency," 2017 North American Power Symposium (NAPS), 2017, pp. 1-5, 2 doi: 10.1109/NAPS.2017.8107313 (“The following conceptual model highlights the application of blockchain technology to the smart grid to help reduce costs by cutting out 3rd parties and increasing the arbitrage opportunity for individuals to produce and sell energy to each other. Smart contracts facilitate peer-to-peer energy exchanges by enabling energy consumers and procures to sell to each other, instead of transacting through a multi-tiered system, in which distribution and transmission system operators, power producers, and suppliers transact on various levels.”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY L LICITRA whose telephone number is (571)272-5340. The examiner can normally be reached 9:00AM-5:00PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on 571-270-1492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

J.L.L.
Examiner
Art Unit 3685



/NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685